            Case 2:21-cv-00519-RSL Document 9 Filed 04/19/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

April 19, 2021

NINTENDO OF AMERICA INC V. BOWSER
Case # 2:21−cv−00519−RSL

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Notice of Related Cases Omitted
           Per Local Civil Rule 3(g), the plaintiff and/or removing defendant must list all related cases
           that are or were pending in this district on the Civil Cover Sheet and, if any, must
           electronically file a Notice of Related Case by 4/26/2021. Notice should be filed by going to
           Notices and selecting Notice of Related Case.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
